In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Queens County (Parlo, J.), dated December 18, 1985, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner’s application for a writ of habeas corpus was properly denied. For over three years from the date of filing his notice of appeal, he made no attempt to contact his assigned appellate counsel or the clerk of this court, and such failure cannot be attributed to ignorance. The petitioner, by submitting several pro se motions, indicated he was fully capable of pursuing the status of his appeal. Thus, the petitioner cannot complain about the delay in reviewing his judgment of conviction. Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.